          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 1 of 32




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


STEVEN BOSCO, Individually and On
Behalf of All Others Similarly Situated,

                                   Plaintiff,          Case No.

                       v.
                                                       CLASS ACTION COMPLAINT
CANOPY GROWTH CORPORATION,
MARK ZEKULIN, BRUCE LINTON,                            JURY TRIAL DEMANDED
MIKE LEE, and TIM SAUNDERS,

                                     Defendants.



       Plaintiff Steven Bosco (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding Canopy Growth Corporation (“Canopy” or

the “Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.




                                                   1
             Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 2 of 32



                                  NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Canopy securities between

September 8, 2017 and November 13, 2019, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.       Canopy is headquartered in Smiths Falls, Canada. The Company was formerly

known as Tweed Marijuana Inc. and changed its name to Canopy Growth Corporation in

September 2015. Canopy, together with its subsidiaries, engages in the production, distribution,

and sale of cannabis in Canada.

        3.       Canopy shares began trading on the New York Stock Exchange (“NYSE”) under

the ticker symbol “CGC” on May 24, 2018, before which the Company’s shares traded publicly

under the ticker symbol “WEED” on the Toronto Stock Exchange (“TSX”), and under the ticker

symbol “TWMJF” on the OTC Pink market (“OTC”). The Company’s common shares on the

OTC continued to trade until market close on May 23, 2018, after which those shares began

trading under the ticker symbol “CGC” on the NYSE. The Company’s common shares continue

to trade on the TSX.

        4.       Canopy operates through two segments—Cannabis Operations and Canopy

Rivers. The Company’s products include dried flowers, oils and concentrates, softgel capsules,

and hemps. It offers its products under the Tweed, Spectrum, DNA Genetics, CraftGrow, Tokyo




                                                 2
              Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 3 of 32



Smoke, DOJA, Van der Pop, and Maitri brands. The Company also provides growth capital and

a strategic support platform that pursues investment opportunities in the global cannabis sector.

         5.       On April 13, 2017, the Canadian Federal Government tabled legislation (Bill C-

45), which aimed to legalize regulated recreational cannabis in Canada. On June 19, 2018, Bill

C‑45 passed the final vote in the Senate, opening the door to recreational retail sales of cannabis

throughout Canada upon final approval and regulatory hurdles.

         6.       Following passage of Bill C‑45, provinces of Canada announced either that their

respective provincial liquor control agencies would oversee the distribution and retail of non-

medicinal cannabis, or that their respective provincial liquor control agencies would be

responsible for distribution and oversee the private retail of non-medicinal cannabis.

         7.       According to Canopy’s SEC filings, the Canadian recreational market launched

on October 17, 2018.

         8.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Canopy

had exaggerated and/or overestimated the potential market for its products in Canadian retail

stores; (ii) as a result, Canopy had failed to properly account for inventory and demand for its

products, leading to inventory write-offs and restructuring charges; (iii) all of the foregoing was

reasonably likely to have a material negative impact on the Company’s financial results; and (iv)

as a result, the Company’s public statements were materially false and misleading at all relevant

times.

         9.       On November 14, 2019, Canopy announced its financial results for the second

quarter of fiscal year 2020, which ended on September 30, 2019 (the “2Q20 Press



                                                 3
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 4 of 32



Release”). Among other results, the 2Q20 Press Release reported revenue that fell below the

lowest analyst estimate and an EBITDA loss of C$155.7 million, which one analyst described as

“astounding.” The 2Q20 Press Release further advised investors that it was unlikely to meet its

previous revenue guidance of C$250 million by the fiscal fourth quarter. As explained by

Canopy’s Chief Executive Officer (“CEO”), Mark Zekulin (“Zekulin”), “provinces have reduced

purchases to lower inventory levels, retail store openings have fallen short of expectations,

and Cannabis 2.0 products are yet to come to market.” The 2Q20 Press Release further advised

that, “[a]s part of a management-initiated portfolio review, the Company has taken a

restructuring charge of $32.7 million for returns, return provisions, and pricing allowances

primarily related to its softgel & oil portfolio”; “recorded an inventory charge of $15.9 million to

align the portfolio with the new strategy”; and that “[t]he Q2 2020 gross margin impact of the

portfolio restructuring costs is $40.4 million.”

       10.     On this news, Canopy’s stock price fell $2.66 per share, or 14.38%, to close at

$15.84 per share on November 14, 2019.

       11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE

       12.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.



                                                   4
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 5 of 32



        14.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Canopy securities trade on the NYSE located

within this Judicial District.

        15.      In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                             PARTIES

        16.      Plaintiff, as set forth in the attached Certification, acquired Canopy securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

        17.      Defendant Canopy is organized under the laws of Canada with principal executive

offices located at 1 Hershey Drive, Smiths Falls, Ontario K7A 0A8, Canada. Canopy securities

trade in an efficient market on the NYSE under the ticker symbol “CGC.”

        18.      Defendant Zekulin served as Canopy’s President since before the start of the

Class Period until June 27, 2018, when he was additionally named Co-CEO of the Company. He

served in this capacity until July 3, 2019, when he became sole CEO of the Company. Following

Zekulin’s transition to sole CEO, he stepped down as Canopy’s President. Zekulin announced

his intention to leave the Company within the calendar year following the release of the 2Q20

Press Release.

        19.      Defendant Bruce Linton (“Linton”) is the founder of Canopy, and served as the

Company’s Chairman and CEO since before the start of the Class Period until June 27, 2018,




                                                  5
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 6 of 32



when he became Co-CEO of the Company. He served in this capacity until July 3, 2019, when

he stepped down from this role, which, according to Linton, was a forced resignation.

       20.     Defendant Mike Lee (“Lee”) served as Canopy’s Acting Chief Financial Officer

(“CFO”) since June 1, 2019, and thereafter has served as CFO on a permanent basis.

       21.     Defendant Tim Saunders (“Saunders”) served as Canopy’s Executive Vice-

President and CFO since before the start of the Class Period until June 1, 2019.

       22.     Defendants Zekulin, Linton, Lee, and Saunders are sometimes referred to herein

as the “Individual Defendants.”

       23.     The Individual Defendants possessed the power and authority to control the

contents of Canopy’s SEC filings, press releases, and other market communications.            The

Individual Defendants were provided with copies of Canopy’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Canopy, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were

then materially false and misleading.      The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

                                           Background

       24.     Canopy is headquartered in Smiths Falls, Canada. The Company was formerly

known as Tweed Marijuana Inc. and changed its name to Canopy Growth Corporation in




                                                6
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 7 of 32



September 2015. Canopy, together with its subsidiaries, engages in the production, distribution,

and sale of cannabis in Canada.

       25.     Canopy shares began trading on the NYSE under the ticker symbol “CGC” on

May 24, 2018, before which the Company’s shares traded publicly under the ticker symbol

“WEED” on the TSX, and under the ticker symbol “TWMJF” on the OTC. The Company’s

common shares on the OTC continued to trade until market close on May 23, 2018, after which

those shares began trading under the ticker symbol “CGC” on the NYSE. The Company’s

common shares continue to trade on the TSX.

       26.     Canopy operates through two segments—Cannabis Operations and Canopy

Rivers. The Company’s products include dried flowers, oils and concentrates, softgel capsules,

and hemps. It offers its products under the Tweed, Spectrum, DNA Genetics, CraftGrow, Tokyo

Smoke, DOJA, Van der Pop, and Maitri brands. The Company also provides growth capital and

a strategic support platform that pursues investment opportunities in the global cannabis sector.

       27.     On April 13, 2017, the Canadian Federal Government tabled legislation (Bill C-

45), which aimed to legalize regulated recreational cannabis in Canada. On June 19, 2018, Bill

C‑45 passed the final vote in the Senate, opening the door to recreational retail sales of cannabis

throughout Canada upon final approval and regulatory hurdles.

       28.     Following passage of Bill C‑45, provinces of Canada announced either that their

respective provincial liquor control agencies would oversee the distribution and retail of non-

medicinal cannabis, or that their respective provincial liquor control agencies would be

responsible for distribution and oversee the private retail of non-medicinal cannabis.

       29.     According to Canopy’s SEC filings, the Canadian recreational market launched

on October 17, 2018.



                                                 7
            Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 8 of 32



          Materially False and Misleading Statements Issued During the Class Period

         30.     The Class Period begins on September 8, 2017, when Canopy issued a press

release during pre-market hours, entitled “Tweed Farms to expand three-fold to over one million

square feet of greenhouse space under glass,” announcing that the Company “ha[d] finalized the

purchase of a parcel of land adjacent to its current facility in Niagara-on-the-Lake, ON including

an operational 458,000 sq. ft. greenhouse” (the “September 2017 Pre-Market Press Release”).

Defendant Linton, as quoted in that press release, touted that the Company “see[s] a long-term

need for a diversified and exponentially larger footprint here in Canada balancing indoor and

greenhouse growing platforms,” and that “[e]xpanding the production capacity and greenhouse

space at Tweed Farms allows us to continue to grow into the demand in the market, and

showcase our best-in-class sun-grown products.”1

         31.     The September 2017 Pre-Market Press Release also touted that Canopy’s wholly-

owned subsidiary, Tweed Farms, Inc. (“Tweed Farms”), would “continue to grow and harvest a

variety of genetics to support growing demand for dried flower, oil, and Softgel capsule

cannabis products.”

         32.     Later that day, after market-close, Canopy issued another press release responding

to the Ontario government’s announcement concerning its retail cannabis framework (the

“September 2017 After-Market Press Release”). That press release asserted that the Company

would need to expand its production capacity and “fill store shelves” to capitalize on the demand

that Ontario’s retail cannabis framework would create. Citing the September 2017 Pre-Market

Press Release issued that morning, the Company assured customers that it had taken steps in the




1
    All emphases are added, unless specified otherwise.
                                                 8
            Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 9 of 32



right direction to meet this purported challenge. Specifically, the September 2017 After-Market

Press Release stated, in relevant part:

          Following the Ontario provincial government’s announcement of a framework for
          legal cannabis sales and use, Canopy . . . would like to offer the following
          statements:

                                                  ***

                •   We are currently Canada’s largest producer, and are committed to
                    expanding throughout the coming years to meet the demand this system
                    will create . . . . Just this morning we announced that our Tweed Farms
                    facility in Niagara-on-the-Lake will house a million square feet of
                    greenhouse space – tripling the current size, which is already the largest
                    legal cannabis greenhouse in the world. Our focus going forward will be
                    to fill store shelves, and to do that we will continue to expand our
                    footprint in Ontario, across the country, and around the world.

          33.       On June 28, 2018, Canopy filed an Annual Report on Form 40-F with the SEC,

with a related Annual Information Form, Consolidated Financial Statements, and a

Management’s Discussion and Analysis of the Financial Condition and Results of Operations of

the Company (“MD&A”) appended as exhibits thereto, reporting the Company’s financial and

operating results for the quarter and year ended March 31, 2018 (collectively, the “2018 40-F”).

For fiscal 2018, the 2018 40-F reported a net loss of C$70.35 million,2 or C$0.40 per diluted

share, on revenue of C$77.95 million, compared to a net loss of C$7.52 million, or C$0.06 per

diluted share, on revenue of C$39.9 million for fiscal 2017.

          34.       In discussing adjusted EBITDA, and with respect to International Financial

Reporting Standards (“IFRS”) non-cash accounting related to biological assets and inventory, the

2018 40-F reported fair value changes in biological assets included in inventory sold and other

inventory charges of C$66.27 million for fiscal year 2018, compared to $C34.98 million for




2
    All references to “C$” signify figures in Canadian dollars.
                                                    9
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 10 of 32



fiscal year 2017, and unrealized gain on changes in fair value of biological assets of C$(100.30)

million for fiscal year 2018, compared to C$(49.09) million for fiscal year 2017.

       35.       The 2018 40-F also touted increased inventories of Canopy’s cannabis products

that were being scaled to meet projected market demands due, in part, if not entirely, to the

legalized recreational cannabis market expected in calendar year 2018.           For example, in

discussing fourth quarter 2018 revenue and operational highlights, the 2018 40-F stated, in

relevant part:

       At quarter end the Company held inventory of 15,726 kilograms of dry cannabis,
       6,969 litres of cannabis oils, ranging from concentrated resins, or refined oil, to
       finished oil, and 356 kilograms softgel capsules., [sic] inventories are continuing
       to be scaled to meet management’s expectation of market demands, including
       the legalized recreational market expected later in calendar 2018.

       36.       The 2018 40-F also touted the increased total quantity of cannabis sold during the

year, how this was part of a growing pattern of increased cannabis sales, how the Company

expected a significant revenue stream from cannabis oil sales (including gel caps), and how all of

the foregoing drove the Company’s revenue for the current year, stating, in relevant part:

       Total revenue for the year ended March 31, 2018 was $77,948 representing a 95%
       increase over the year ended March 31, 2017.

       The Company believes the sale of cannabis oils will represent a significant
       revenue stream going forward. In the year ended March 31, 2018 and 2017, oils,
       including gel caps, accounted for 22% and 12% of product revenue, respectively.

       The total quantity of cannabis sold during the year ended March 31, 2018 was
       8,708 kilograms and kilogram equivalents at an average price of $8.24 per gram,
       up from 5,139 kilograms and kilogram equivalents at an average price of $7.40 in
       same period last year due to an increasing mix of oil products and oil-based soft
       gel caps being sold as well as the increasing Germany sales.

       37.       With respect to Canada’s legalization of a regulated recreational cannabis market,

the projected financial benefits of this new regulatory regime for Canopy, and the limitations it

would impose on the Company’s business, the 2018 40-F stated, in relevant part:

                                                 10
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 11 of 32



       CIBC World Markets reports estimates of the potential value of the regulated
       recreational cannabis market in Canada range from $5.0 billion to $10.0 billion
       per year. The lower market value of $5.0 billion per year translates into yearly
       consumption of 770,000 kilograms of cannabis, assuming a price of
       approximately $6.50 per gram.[] To put the potential size of the Canadian
       regulated recreational market in context, Statistics Canada valued the beer
       market in Canada, in 2014, at $8.7 billion.[]

       [. . . .] The Government is targeting implementation over eight to twelve weeks.
       As expected, Canadian Licensed Producers (“LP”), which currently supply the
       medical marijuana market, will also be responsible for supplying marijuana to the
       regulated recreational market.

       Canopy Growth looks forward to continued discussion on this topic as regulations
       are developed. The legislation does not prescribe specific limitations other than
       details on overly promotional language or targeting youth. [. . . .]

       Federal legislation, once created, will enable provinces to distribute and retail
       Cannabis. Each Canadian province and territory is preparing for the sale and
       distribution of cannabis for regulated recreational. Management believes that the
       revenue generating opportunities and economic development potential of the
       control and sale of cannabis for regulated recreational is not lost on provinces.

       At the onset of the regulated recreational cannabis market, permitted products will
       be the same as what is currently offered in the medical cannabis market – dried
       flowers, oils and soft-gel. As this product offering represents only a portion of the
       products available on the illicit market, the federal government has indicated
       that value-added products including higher concentrated oils and ingestibles
       will be permitted for sale within a year of the opening of the regulated
       recreational cannabis market.

       38.     The 2018 40-F also discussed Canopy’s strategic positioning for the Canadian

regulated recreational market, touting that the Company had secured a plethora of channels to

market, had prepared desirable levels of inventory for capitalizing on the recreational market,

had partnered with local licensed producers for more value-added consideration, and that the

Company’s renowned brand of products had uniquely positioned Canopy for profitability.

Specifically, in this regard, the 2018 40-F stated, in relevant part:

       Management has invested significant effort in securing channels into the future
       regulated recreational markets across Canada. With the provincial liquor
       agencies being given responsibility for establishing distribution and retail

                                                  11
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 12 of 32



       frameworks focused the majority of its management outreach on building
       relationships with these agencies. To aid in this effort, the Company hired a
       government relations team with significant direct liquor agency experience.

       It is worthwhile noting that the Company has engaged in outreach to other retail
       networks including national pharmacy chains in Canada. [. . . .]

                                                ***

       To position the Company to confidently secure primary supplier contracts with
       all of the provincial liquor agency, the Company has invested significant
       resources to establish the largest cannabis inventory and in-production licensed
       capacity by early calendar 2018. At March 31, 2018, management believes the
       Company had the largest inventory of harvested product and biological assets
       with a value exceeding $118,000. As of June 27, 2018, management believes the
       Company has the largest licensed and in production platform in Canada, at over
       2.4 million sq. ft. In addition, the Company expects to have up to an additional 3.2
       million sq. ft. to enter production over the next year ended. With the combination
       of the sector’s largest inventory and the Company’s vast production platform,
       management believes the Company is well positioned to secure large supply
       channels into the regulated recreational market and ultimately supply a
       significant portion of that market.

       The Company’s CraftGrow program . . . which assists smaller local/regional
       Licensed Producers in getting their product to market, provides additional value-
       added consideration should provincial liquor control agencies seek the flexibility
       to showcase products of local/regional Licensed Producers within a trusted supply
       agreement with a larger producer.

       With renowned cannabis brands (Tweed, Leafs By Snoop & DNA Genetics),
       strong customer and online communication, substantial product variety,
       investment in the development and execution of marketing, and retail programs
       and investment in a business to business sales function, management believes
       consumer demand for the Company’s products will be strong.

       39.     The 2018 40-F further touted Canopy’s position as a market leader with the

largest customer base in the legal Canadian cannabis market, while asserting that it would

leverage its “significant consumer product demand intelligence” and industry knowledge to

assist and work with provincial regulatory bodies, corporations, and retailers. Specifically, in

this regard, the 2018 40-F stated, in relevant part:




                                                  12
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 13 of 32



       With licensed cultivation and production operations in Ontario, Saskatchewan,
       Quebec and British Columbia as well as announced development plans spanning
       Alberta, New Brunswick and Newfoundland & Labrador, Canopy Growth has
       made meaningful economic development commitments in various provinces.
       Management believes that economic development commitments will be one of
       the many factors that influence cannabis supply related decisions made by the
       provinces.

       [. . . .] With the largest customer base in the legal Canadian cannabis market
       and broadest product portfolio in the sector, the Company can offer provincial
       agencies/crown corporations/retailers with significant consumer product
       demand intelligence to assist with product selection.

                                             ***

       Management believes the large product volumes that will shipped to the
       provincial and territorial agencies will require large capacity and increasingly
       efficient cannabis packing and shipping capabilities . . . . The Company is also
       investing significant resources in the research and development of automated
       systems.

       40.     Additionally, the 2018 40-F touted Canopy’s “development of a dedicated

distribution centre” that “has been designed to significantly increase the capability and

flexibility of the company’s fulfillment resources,” indicating to investors that Canopy was not

merely ramping up production and capacity, but doing so in a tactical manner with room to

adjust inventories as needed.

       41.     With respect to Canopy’s calculation of its cost of sales as it related to the

Company’s inventory, the 2019 40-F stated, in relevant part:

       During the three months ended March 31, 2018, the Company harvested 4,811
       kilograms. In comparison, during the three months ended March 31, 2017, the
       Company harvested 1,980 kilograms. The Company is ramping up production
       and inventories for later in calendar 2018 when the legalized recreational
       market is expected to commence to meet expected demand from consumers and
       the provinces.

       The net cost of sales of $15,629 during the three months ended March 31, 2018
       was comprised of inventory production costs expensed to cost of sales of $14,289,
       fair value changes in biological assets included in inventory sold and other
       inventory charges of $19,929 offset by the unrealized gain on changes in the fair

                                               13
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 14 of 32



       value of biological assets of $18,589. The impact of changes in the fair value of
       biological assets recorded during the quarter was due in large part to the full
       utilization of Tweed Farms in Niagara-on-the-Lake and part utilization of BC
       Tweed offset by a lower amount of biological assets at Smiths Falls, Ontario as 7
       of the 24 flower rooms at that facility were re-purposed, for clone propagation for
       other sites and the preparation of a large footprint pre-pack room, which reduced
       growing capacity for commercial harvest. [. . . .]

       The inventory production costs expensed to cost of sales of $14,289 is principally
       comprised of the cash costs of the inventory sold in the period of $8,397 and
       $5,892 of cash operating costs of subsidiaries not yet cultivating or selling
       cannabis, such as BC Tweed, Vert Mirabel, Tweed 53 (Edmonton, Alberta) and
       Spot Therapeutics (Fredericton, New Brunswick). This compares to the same
       period last year when the inventory production costs expensed to cost of sales of
       $5,603 was comprised of the cash costs of inventory sold in the period of $5,514
       and $89 of cash operating costs of subsidiaries not yet cultivating or selling
       cannabis.

       42.       With respect to the effect that Canopy’s cost of sales and other inventory charges

had on gross margin, the 2018 40-F stated, in relevant part:

       The fourth quarter Fiscal 2018 gross margin before the effects of IFRS fair value
       impacts in cost of sales and other inventory charges, and excluding the costs of
       non-cultivating subsidiaries and assets, totaling $5,892, was $14,409 or 63% of
       sales.

       The fourth quarter Fiscal 2018 gross margin before the effects of the IFRS fair
       value impacts in cost of sales and other inventory charges was $8,517 or 37% of
       sales, as compared to $9,058 or 62% of sales in the fourth quarter of last year. The
       lower gross margin percentage was due primarily to the impact of cash operating
       costs of subsidiaries not yet cultivating or selling cannabis, described earlier in
       this MD&A.

       The IFRS reported gross margin was $7,177 or 31% of revenue, for the three-
       month period ended March 31, 2018. In the comparative period ended March 31,
       2017, the gross margin on the same basis was $2,499 or 17% of revenue. Gross
       margin includes the fair value changes in biological assets included in inventory
       sold and other inventory charges and unrealized gain on changes in fair value of
       biological assets.

       43.       With respect to inventory’s impact on Canopy’s liquidity, the 2018 40-F stated, in

relevant part:




                                                 14
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 15 of 32



       The increase in total working capital to $389,749 (March 31, 2017 - $154,941)
       was primarily due to [among other factors] the increase in inventory . . . .

                                              ***

       At March 31, 2018, inventory quantities amounted to 15,726 kilograms of dry
       cannabis. Of this amount, 2,982 kilograms was finished goods available for sale;
       3,480 kilograms of product in process of testing and awaiting release for sale, and
       9,264 kilograms of extract-grade cannabis held for conversion to oils and
       capsules. This compares to March 31, 2017 when a total of 8,360 kilograms of
       dry cannabis was in inventory, comprised of 377 kilograms of finished goods,
       3,173 kilograms of product awaiting approvals to be released for sale, and 4,810
       kilograms of extract-grade cannabis being held for conversion to oils and to
       capsules. In addition, the Company had a total of 6,969 litres of cannabis oil,
       ranging from concentrated resins, or refined oil, to oil in its finished state and
       available for sale, up from 1,799 litres held at March 31, 2017, also ranging from
       concentrated resins to finished oils available for sale. The Company also had 356
       kilograms of capsules on hand at March 31, 2018.

       Inventory at March 31, 2018 amounted to $101,607 (March 31, 2017 - $45,981)
       and biological assets amounted to $16,348 (March 31, 2017 - $14,725), together
       totaling $117,955 (March 31, 2017 - $60,706) all of which Management believes
       is required to meet expected market demands, including the legalized
       recreational market expected later in calendar 2018.

       The increase in inventory since March 31, 2017 was due to the new grow rooms
       coming on line at Smiths Falls, having Spectrum operations integrated and online,
       and the harvests at the Company’s greenhouse in Niagara-on-the-Lake. Harvested
       plants were added to inventories during the quarter and quantities maintained to
       meet the growth in sales expected and meet strain availability requirements, and
       the expansion of oils.

       44.     Appended as exhibits to the 2018 40-F were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Linton and Saunders certified that

“[t]he [2018 40-F] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934,” and that “[t]he information contained in this [2018 40-F]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.”




                                                15
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 16 of 32



       45.     On June 26, 2019, Canopy filed an Annual Report on Form 40-F with the SEC,

with a related Annual Information Form, Consolidated Financial Statements, and MD&A

appended as exhibits thereto, reporting the Company’s financial and operating results for the

quarter and year ended March 31, 2019 (the “2019 40-F”). For fiscal year 2019, the 2019 40-F

reported a net loss of C$685.44 million, or C$2.57 per diluted share, on revenue of C$226.34

million, compared to a net loss of C$70.35 million, or C$0.40 per diluted share, on revenue of

C$77.95 million for fiscal year 2018.

       46.     In discussing adjusted EBITDA, and with respect to IFRS non-cash accounting

related to biological assets and inventory, the 2019 40-F reported fair value changes in biological

assets included in inventory sold and other charges of C$129.54 million for fiscal year 2019,

compared to a restated amount of $C67.86 million for fiscal year 2018, and unrealized gain on

changes in fair value of biological assets of C$(167.55) million for fiscal year 2019, compared to

a restated amount of C$(96.72) million for fiscal year 2018.

       47.     In discussing fiscal year 2019 operational and financial highlights, the 2019 40-F

touted the total quantity of Canopy’s recreational cannabis sold, an increased total quantity of

cannabis sold generally (the majority of which was purportedly made up of recreational cannabis

sales in Canadian provinces), and an increased total quantity of cannabis harvested, while

acknowledging that the average price at which such quantities were sold had decreased from

fiscal year 2018. Specifically, the 2019 40-F stated, in relevant part:

       The total quantity of cannabis sold during fiscal 2019 was 24,320 kilograms and
       kilogram equivalents at an overall average price of $7.91 per gram, up from 8,708
       kilograms and kilogram equivalents in fiscal 2018 but down from $8.24 per gram
       in fiscal 2018. The increase in kilogram and kilogram equivalents sold was due to
       the launch of the Canadian recreational market on October 17, 2018.

       Recreational cannabis accounted for 16,250 kilogram and kilogram equivalents
       sold in fiscal 2019 (67% of total cannabis sold), of which 84% was sold directly

                                                 16
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 17 of 32



       to the Canadian provinces and the remainder through our direct retail and on-line
       consumer channels. [. . . .]

       The average selling price per gram, net of excise tax, was $7.91 in fiscal 2019, a
       decline from $8.24 in fiscal 2018 due primarily to the wholesale pricing which we
       realized when selling to the provincial crown corporations in the recreational
       market, partially offset by the higher average pricing realized in the retail channel.

       We harvested 46,927 kilograms of cannabis in fiscal 2019, as compared to 22,513
       kilograms harvested in fiscal 2018. The increase is attributable to the build-out of
       our production capability over the last fiscal year in preparation for the launch of
       the Canadian recreational market.

       48.      With respect to Canopy’s revenue from recreational cannabis sales, the 2019 40-F

touted that “[r]ecreational revenue in fiscal 2019 was $140,532, with the increase from fiscal

2018 entirely due to the launch of the Canadian recreational cannabis market in October 2018,”

and that “[o]ils, including [Canopy’s] softgel capsules, accounted for 23% of net revenue in

fiscal 2019.”

       49.      With respect to Canopy’s cost of sales as it related to the Company’s inventory,

the 2019 40-F stated, in relevant part:

       Inventory production costs expensed to cost of sales in fiscal 2019 were $175,425,
       as compared to $40,213 in fiscal 2018. In fiscal 2019, these costs were primarily
       comprised of the costs of recreational and medical cannabis sold in the period,
       and operating costs related to the operating costs of facilities which were not yet
       fully cultivating or had unutilized capacity, including the Delta greenhouse, a
       number of zones at the Aldergrove greenhouse, the Mirabel greenhouse which
       was in a pilot phase for the majority of the fiscal year, and the greenhouse in
       Fredericton, New Brunswick which was in a start-up phase.

       The impact of changes in the fair value of biological assets in fiscal 2019 was due
       in large part to the commencement of growing at Mirabel, increased utilization at
       our greenhouses in Aldergrove and Delta, and new grow rooms at Smiths Falls.

       50.      With respect to Canopy’s gross margin before fair value impacts in cost of sales

on a non-IFRS basis, the 2019 40-F stated, in relevant part:

       Gross margin before fair value impacts in cost of sales for fiscal 2019 was
       $50,916, or 22% of net revenue. Comparatively, in fiscal 2018 gross margin

                                                17
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 18 of 32



        before fair value impacts in cost of sales was $37,735, or 48% of net revenue. The
        lower gross margin percentage in fiscal 2019 was primarily attributable to the
        impact of operating costs of $49,564 relating to facilities not yet cultivating or
        which had unutilized capacity, the lower average wholesale selling price in B2B
        channels in the recreational market, and absorbing early costs associated with
        developing and testing edibles and beverages for introduction later in calendar
        2019. At our greenhouse facilities in Aldergrove, Delta and Mirabel, we have the
        ability to plant in a manner that allows for ongoing harvests, rather than one large
        harvest; this will allow for the increased utilization of assets for post-harvest
        processes and provide for a steady supply of product going forward.

        51.    With respect to gross margin on an IFRS basis, the 2019 40-F stated, in relevant

part:

        The IFRS reported gross margin for fiscal 2019 was $88,930 or 39% of net
        revenue, as compared to $66,595 or 85% of net revenue in fiscal 2018. The IFRS
        gross margin was impacted by operating costs associated with facilities that were
        not cultivating cannabis or that had unutilized capacity, as described above, and
        the destruction of plants in the second quarter of fiscal 2019 due to delays in
        infrastructure and regulatory approvals for post-harvest processing licences at our
        Delta greenhouse. These factors were partially offset by the impact of changes in
        the fair value of biological assets, as described above.

        52.    Appended as exhibits to the 2019 40-F were signed SOX certifications, wherein

Defendants Linton, Zekulin, and Lee certified that “[t]he [2019 40-F] fully complies with the

requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and that “[t]he

information contained in this [2019 40-F] fairly presents, in all material respects, the financial

condition and results of operations of the Company.”

        53.    The statements referenced in ¶¶ 30-52 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Canopy had exaggerated and/or overestimated the potential market for its products in

Canadian retail stores; (ii) as a result, Canopy had failed to properly account for inventory and



                                                18
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 19 of 32



demand for its products, leading to inventory write-offs and restructuring charges; (iii) all of the

foregoing was reasonably likely to have a material negative impact on the Company’s financial

results; and (iv) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                    The Truth Begins to Emerge

       54.     On November 14, 2019, Canopy announced its financial results for the second

quarter of fiscal year 2020, which ended on September 30, 2019. Among other results, the 2Q20

Press Release reported revenue that fell below the lowest analyst estimate and an EBITDA loss

of C$155.7 million, which one analyst described as “astounding.” The 2Q20 Press Release

further advised investors that it was unlikely to meet its previous revenue guidance of C$250

million by the fiscal fourth quarter. As explained by Canopy’s CEO, Zekulin, “provinces have

reduced purchases to lower inventory levels, retail store openings have fallen short of

expectations, and Cannabis 2.0 products are yet to come to market.” The 2Q20 Press Release

further advised that, “[a]s part of a management-initiated portfolio review, the Company has

taken a restructuring charge of $32.7 million for returns, return provisions, and pricing

allowances primarily related to its softgel & oil portfolio”; “recorded an inventory charge of

$15.9 million to align the portfolio with the new strategy”; and that “[t]he Q2 2020 gross margin

impact of the portfolio restructuring costs is $40.4 million.”

       55.     Later that day, Canopy hosted an earnings call with analysts to discuss Canopy’s

results for the second quarter of fiscal year 2020. On that call, Defendant Zekulin elaborated on

the Company’s disappointing financial results, pinning the blame on the Canadian government’s

slow rollout of sufficient retail stores, which had effectively reduced Canopy’s expected




                                                 19
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 20 of 32



Canadian cannabis market by half. For example, Defendant Zekulin, in his prepared remarks,

stated, in relevant part:

        I think it is fair to say it’s been a challenging couple of quarters in the cannabis
        sector. So I would like to first address that head on. [. . . .]

        So, firstly, the big picture. To be clear, there is still an emerging global cannabis
        opportunity worth hundreds of billions of dollars across medical, pharmaceutical,
        CBD and recreational cannabis. However, we know the bellwether remains what
        is happening in the Canadian recreational market. It is the first national federally
        legal large-scale market opportunity for the sector to execute upon. And the
        market opportunity today is simply not living up to expectations and at the risk
        of oversimplifying the inability of the Ontario government to license retail
        stores right off the bat has resulted in half of the expected market in Canada
        simply not existing.

        Ontario represents 40% of the country’s population yet has one retail cannabis
        store per 600,000 people. When one year into the market the addressable market
        is nearly half what is expected, there is going to be meaningful short-term
        problems. So, as a company, we are pleased to see the recent announcement that
        Ontario has made a commitment to move towards an open allocation of retail
        licenses where the number of stores will only be limited by market demand. This
        is a big deal but it cannot come soon enough.

        There is sufficient supply for an orderly store rollout to happen now as it did in
        Alberta over the past year and until this happens the cannabis sector cannot
        reach its full sales potential and cannot convert consumers from the illicit
        market into the legal market. [. . . .]

        56.     Defendant Zekulin also disclosed that there had been a consequential negative

impact from provincial buyers and the recreational channel as those entities attempted to

“rightsize” their own inventory because of significant levels of inventory accumulation:

        Now as has been covered by many of you on this call, we have witnessed a
        slowdown by provincial buyers and the recreational channel as they rightsize
        their own inventory levels after significant inventory accumulation. [. . . .]

        [. . . .] [A]fter a detailed business review, we have concluded that it is appropriate
        to reflect returns, return provisions and inventory adjustments . . . .

        [. . . .] Obviously, these abnormal restructuring items had a distorting impact on
        our gross margin to the tune of $40.4 million. [. . . .]



                                                 20
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 21 of 32



       57.     On this news, Canopy’s share price fell $2.66 per share, or 14.38%, to close at

$15.84 per share on November 14, 2019.

       58.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       59.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Canopy securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.       Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

       60.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Canopy securities were actively traded on the

NYSE, OTC, and TSX. While the exact number of Class members is unknown to Plaintiff at

this time and can be ascertained only through appropriate discovery, Plaintiff believes that there

are hundreds or thousands of members in the proposed Class. Record owners and other members

of the Class may be identified from records maintained by Canopy or its transfer agent and may

be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.




                                                21
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 22 of 32



       61.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       62.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       63.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

             •    whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Canopy;

             •    whether the Individual Defendants caused Canopy to issue false and misleading
                  financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;

             •    whether the prices of Canopy securities during the Class Period were artificially
                  inflated because of the Defendants’ conduct complained of herein; and

             •    whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

       64.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually



                                                  22
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 23 of 32



redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        65.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

              •    Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •    the omissions and misrepresentations were material;

              •    Canopy securities are traded in an efficient market;

              •    the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

              •    the Company traded on the NYSE, OTC, and TSX and was covered by multiple
                   analysts;

              •    the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

              •    Plaintiff and members of the Class purchased, acquired and/or sold Canopy
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        66.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        67.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.




                                                  23
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 24 of 32



                                           COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        68.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        69.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        70.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Canopy securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Canopy securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        71.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

                                               24
          Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 25 of 32



influence the market for Canopy securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Canopy’s finances and business prospects.

        72.         By virtue of their positions at Canopy, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        73.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Canopy, the Individual Defendants had knowledge of the details of Canopy’s

internal affairs.

        74.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.        Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Canopy. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Canopy’s

businesses, operations, future financial condition and future prospects.       As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,



                                                  25
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 26 of 32



the market price of Canopy securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Canopy’s business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Canopy securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

       75.     During the Class Period, Canopy securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Canopy securities at prices artificially inflated by Defendants’ wrongful conduct.        Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Canopy securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of Canopy securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

       76.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       77.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,



                                               26
           Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 27 of 32



acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          78.   Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          79.   During the Class Period, the Individual Defendants participated in the operation

and management of Canopy, and conducted and participated, directly and indirectly, in the

conduct of Canopy’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Canopy’s misstatement of income and expenses and false financial

statements.

          80.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Canopy’s

financial condition and results of operations, and to correct promptly any public statements

issued by Canopy which had become materially false or misleading.

          81.   Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Canopy disseminated in the marketplace during the Class

Period concerning Canopy’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Canopy to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of

Canopy within the meaning of Section 20(a) of the Exchange Act.           In this capacity, they



                                                 27
         Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 28 of 32



participated in the unlawful conduct alleged which artificially inflated the market price of

Canopy securities.

       82.        Each of the Individual Defendants, therefore, acted as a controlling person of

Canopy. By reason of their senior management positions and/or being directors of Canopy, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Canopy to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Canopy and possessed the

power to control the specific activities which comprise the primary violations about which

Plaintiff and the other members of the Class complain.

       83.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Canopy.


                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.




                                                  28
       Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 29 of 32




                             DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: December 11, 2019

                                                       Respectfully submitted,

                                                       POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                       Jeremy A. Lieberman
                                                       J. Alexander Hood II
                                                       600 Third Avenue, 20th Floor
                                                       New York, New York 10016
                                                       Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
                                                       Email: jalieberman@pomlaw.com
                                                       Email: ahood@pomlaw.com

                                                       POMERANTZ LLP
                                                       Patrick V. Dahlstrom
                                                       10 South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
                                                       Telephone: (312) 377-1181
                                                       Facsimile: (312) 377-1184
                                                       Email: pdahlstrom@pomlaw.com

                                                       Attorneys for Plaintiff




                                                  29
Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 30 of 32
Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 31 of 32
       Case 1:19-cv-11341-LAK Document 1 Filed 12/11/19 Page 32 of 32



Canopy Growth Corporation (CGC)                                           Bosco, Steven

                                   List of Purchases and Sales

                        Purchase                  Number of            Price Per
       Date              or Sale                  Shares/Unit         Share/Unit

         4/22/2019                Purchase                       11            $45.3500
